Wright, J.,
dissenting. I agree with the majority that the appropriate test to apply to the question of whether a work stoppage is a strike or a constructive lockout is the “status quo” test developed in Pennsylvania case law and adopted by the court of appeals in Oriti v. Bd. of Review (1983), 7 Ohio App. 3d 311, 7 OBR 394, 455 N.E. 2d 720. However, because I believe the majority has misapplied the status-quo test in this case, I must respectfully dissent.
A lockout is an exception to the general rule of R.C. 4141.29(D)(1)(a) that workers involved in a work stoppage do not qualify for unemployment compensation benefits. This is because the Unemployment Compensation Act “ ‘* * * was intended to provide financial assistance to an individual who had worked, was able and willing to work, but was temporarily without employment through no fault or agreement of his own.’ Salzl v. Gibson Greeting Cards (1980), 61 Ohio St. 2d 35, 39 [15 O.O. 3d 49].” Irvine v. Unemp. Comp. Bd. of Review (1985), 19 Ohio St. 3d 15, 17, 19 OBR 12, 14, 482 N.E. 2d 587, 589. Employees who have been locked, out are unemployed through no fault of their own. If they are on strike, however, they do not qualify for unemployment compensation because their unemployment has resulted from their choice to deny the company their labor in order to obtain an advantage in negotiations with the company.
There was no lockout in this case. According to Erie Forge & Steel Corp. v. Unemp. Comp. Bd. of Review (“Vrotney Unemployment Compensation Case”) (1960), 400 Pa. 440, 443-445, 163 A. 2d 91, 93-94, to prove that they have been locked out, employees must show that they proposed an extension of the pre-existing contract for a reasonable period of time, and that the employer refused this offer. Id. at 444-445, 163 A. 2d at 93-94. The majority concludes that the employees’ offer to extend the 1982 contract for a year beyond the end of September 1985 was a proposal to extend the pre-existing contract for a reasonable period of time. Careful examination of the Pennsylvania case law makes it clear, however, that one year is not a reasonable period of time for such a proposed extension. More *139importantly, the union’s inclusion of quarterly cost-of-living increases in its proposal meant the union was offering a new one-year contract, not a mere extension of the 1982 agreement.
In its findings of fact, the Unemployment Compensation Board of Review found that the union’s offer “* * * was to be a new one year agreement, not an extension of the expiring labor agreement. * * *” The court of appeals accepted this finding of fact.
The status-quo test requires that to be eligible for unemployment compensation, the employees must offer to continue the expiring contract for a reasonable time. Erie Forge, supra, at 444, 163 A. 2d at 93. Oriti, supra, at 314, 7 OBR at 398, 455 N.E. 2d at 724, refers to employees offering to extend the pre-existing contract “* * * pending final settlement of a labor dispute * * The status-quo offer found acceptable in Erie Forge was “* * * for an indefinite period of time with a five day cancellation clause by either party to permit additional time for negotiations. * * *” Erie Forge, supra, at 443, 163 A. 2d at 93. The Erie Forge court explained that the reason for encouraging the parties to maintain the status quo once a contract has expired is “* * * that collective bargaining will be conducted in good faith, with a sincere purpose to find a basis for agreement. * * *” Id. at 444, 163 A. 2d at 93. It would seem obvious that the effect of the one-year extension proposed by the union would not have been to facilitate negotiations but to postpone them. By proposing to extend the old contract for an extensive period of time, the union was in fact proposing a new contract, as the fact-finder stated. In the past we have been careful not to disturb reasonable findings of administrative agencies. I am disappointed to see us discard this practice.
Bishop v. Unemp. Comp. Bd. of Review (1985), 90 Pa. Commw. 553, 496 A. 2d 110, involved a proposed one-year “extension” of a collective bargaining agreement. The Commonwealth Court of Pennsylvania denied unemployment compensation benefits for the period of the work stoppage in that case, agreeing with the Pennsylvania Unemployment Compensation Board of Review that “* * * one year is not a reasonable period under the circumstances because it would bind the Employer to the terms and conditions of the existing agreement, from which it was trying to escape, for a full year and the Union would then have little or no incentive to bargain for that period. * * *” Id. at 559, 496 A. 2d at 113. This, of course, is the fact situation before us. The union never offered to continue the status quo, and so the employee work stoppage cannot pass the status-quo test for a lockout.
The other reason the union fails the status-quo test is that its proposal to continue working under the terms of the 1982 agreement included continuation of quarterly cost-of-living increases, as the Board of Review found. (The union later insisted that it did not mean to propose continuation of the quarterly cost-of-living adjustment, but the board found that this was not effectively communicated to the company.) According to the majority, the union’s proposal to extend the 1982 contract another year was a proposal to continue the status quo. This conclusion appears to ignore the fact that the dates for cost-of-living adjustments in the expired contract also expired on September 30, 1985. Salary increases — which is what cost-of-living adjustments amount to — must be negotiated as part of wage bargaining. The union certainly had a right to propose these increases, but a proposal that includes them cannot accurately be *140characterized as an offer merely to extend the status quo.
The Supreme Court of Pennsylvania dealt with the effect of automatic pay increases on the Erie Forge status-quo test in Fairview School Dist. v. Unemp. Comp. Bd. of Review (1982), 499 Pa. 539, 454 A. 2d 517. In that case the school board and the teachers’ union agreed on an extension. But the teachers began a work stoppage when the school board refused to pay step-ups in pay .based on years of service. These increases, like the cost-of-living increases in the case before us, had been included in the expired contract. Id. at 542, 454 A. 2d at 518-519. The school board argued that the teachers were not entitled to unemployment compensation, because “* * * the stepped up salary increases for years of service contained in the salary schedules were bargained for by the District and the union only for the specific years covered by the expired contract and * * * increases beyond the years covered by the contract were neither contemplated nor bargained for. * * *” Id. at 544-545, 454 A. 2d at 520. The court agreed, holding “* * * that the School District’s refusal to pay stepped up salaries did not constitute a disruption of the status quo; that the work stoppage in these cases resulted from a ‘strike’ rather than a ‘lockout’ * * Id. at 547, 454 A. 2d at 521.
We should apply the same reasoning to this case. When the 1982 contract expired, the union had not proposed maintaining the status quo. Instead, the union’s offer of a one-year contract with four cost-of-living increases obviously constituted an offer to enter a new one-year contract. Just as clearly, management’s rejection of this offer did not lead to a constructive lockout. The parties could not agree on the terms of a new contract, so the employees exercised their right to strike.
The majority emphasizes the fact, as the Board of Review found, that both the employer and the union attempted to insert some change in the terms of the pre-existing collective bargaining agreement. This is patently irrelevant to application of the Erie Forge status-quo test. In applying that test, a court first asks “* * * [h]ave the employees offered to continue working for a reasonable time under the preexisting terms and conditions of employment * * * [?]” (Emphasis added.) Erie Forge, supra, at 444, 163 A. 2d at 93. The test does not require the employer to offer to maintain the status quo to prevent a lockout. If the employer refuses an offer to extend the status quo, then a resulting work stoppage is a lockout, but only if the employees have made an offer that qualifies as a genuine extension of the status quo. Since the board found that the union’s proposal did not qualify as an extension of the pre-existing contract, company management was not obliged to accept this offer, and it was certainly not obliged to make one of its own.
The Supreme Court of Pennsylvania made it clear in Philco Corp. v. Unemp. Comp. Bd. of Review (1968), 430 Pa. 101, 104, 242 A. 2d 454, 456, that “* * * when * * * the work stoppage takes the form of a strike, the burden is upon the union to show that it made the initial ‘peace’ move by offering to continue the status quo. * * *” (Emphasis sic.) This allocation of the burden of proof is consistent with our holding in Shannon v. Bureau of Unemp. Comp. (1951), 155 Ohio St. 53, 44 O.O. 75, 97 N.E. 2d 425, paragraph one of the syllabus: “The burden of proof is upon the claimant to establish the right to unemployment benefits under the unemployment compensation law of Ohio.” Therefore, by asking whether the employer made a bona fide proposal to extend the status *141quo, the majority seemingly introduces an unnecessary and misleading element into its analysis.
R.C. 4141.28(0) provides that a court may reverse a Board of Review decision only “* * * [j]f the court finds that the decision was unlawful, unreasonable, or against the manifest weight of the evidence * * In deciding whether the decision was against the weight of the evidence, a court must consider the evidence that was before the board. Simon v. Lake Geauga Printing Co. (1982), 69 Ohio St. 2d 41, 45, 23 O.O. 3d 57, 60, 430 N.E. 2d 468, 471. Here the evidence that the union’s offer was for one year was undisputed. In addition, the union president himself testified that he never made it clear that the union was willing to modify its one-year offer to delete the quarterly cost of living increases it had proposed:
“Q. Well, let’s — let’s go through this again. What I want to. find out, when you offered the one year extension, was that with four cost-of-living increases over the period of that one year per — that one year?
“A. To the best of my knowledge, on the 20th we offered it that way, yes.
“Q. Okay. Did you modify this offer at any time after that before the expiration of the old contract?
“A. On — when we discussed the contract extension on another occasion — I’m not sure which date it was — we told them we would give them [a] one year extension for help in the future, and at that time it was my feeling we were not talking about any cost-of-living, ’cause we told ’em [sic] at that time we could not talk 30 and 20 percent reduction.
“Q. When you say it was your feeling that you weren’t talking about cost of living, did you ever make it clear to the Company that the Union was willing to extend the contract for a one year period without any further cost-of-living increases?
“A. I don’t believe we ever got far enough to discuss that.” (Emphasis added.)
The trial court had no reason to disturb the board’s decision here, supported as it was by evidence that the union had not proposed an extension of the contract that met the status-quo test. As we stated in Irvine, supra, at 18, 19 OBR at 15, 482 N.E. 2d at 590: “* * * The duty or authority of the courts is to determine whether the decision of the board is supported by the evidence in the record. * * *” Thus, I would affirm the court of appeals and reinstate the board’s denial of unemployment compensation benefits.
Moyer, C.J., concurs in the foregoing dissenting opinion.